Exhibit 10.6

 

Vital Images, Inc.

5850 Opus Parkway, Suite 300

Minnetonka, MN 55343-4414

 

April 25, 2011

 

Michael H. Carrel

4607 Wooddale Avenue

Edina, MN  55424

 

Dear Michael:

 

Reference is made to the change in control agreement, by and between Michael H.
Carrel (“Executive”) and Vital Images, Inc. (the “Company”) dated as of May 16,
2005 (the “CIC Agreement”).  Capitalized terms used herein without definition
shall have the meanings assigned to such terms under the CIC Agreement or under
the Agreement and Plan of Merger (the “Merger Agreement”), dated  as of the date
hereof, by and among Toshiba Medical Systems Corporation (the “Acquirer”),
Magenta Corporation, and the Company. Executive and the Company hereby agree to
amend certain provisions under the CIC Agreement, effective as of the dates
designated below, as follows:

 

1.             Definitions.  Effective as of the Closing Date, Article I,
Section 12 of the CIC Agreement is hereby amended to replace Article I,
Section 12(a) with the following new Article I, Section 12(a):

 

“change in your status, position(s), duties or responsibilities as an executive
of the Company as in effect immediately prior to the Change in Control which, in
your reasonable judgment, is an adverse change (other than, if applicable, any
such change directly attributable to the fact that the Company is no longer
publicly owned) except in connection with the termination of your employment for
Cause, Disability or Retirement or as a result of your death or by you other
than for Good Reason.”

 

2.             Definitions.  Effective as of the Closing Date, Executive
acknowledges and agrees that Executive shall not have “Good Reason” (i) pursuant
to Article I, Section 12(a) of the CIC Agreement solely as a result of
(A) Executive no longer having the status of an executive officer of the Company
that occurs solely as a result of the consummation of the transactions
contemplated by the Merger Agreement and/or (B) the Company ceasing to be
publicly owned as a result thereof, but in either case, whether (A) or (B), only
on the condition that such change in status does not result in a material
diminution of those duties, responsibilities or authority that Executive had
prior to the consummation of the transactions contemplated by the Merger
Agreement, other than Executive’s reporting to the General Manager of Healthcare
Imaging and Informatics Business Unit of Toshiba Medical Systems Corporation
after such transactions, instead of reporting to the Company’s Board of
Directors, and such other diminutions that result solely from the Company
becoming a wholly-owned subsidiary of another entity; or (ii) pursuant to
Article I, Section 12(c) of the CIC Agreement, solely as a result of the
elimination of Executive’s eligibility to receive any new equity compensation
under any of the Company’s equity-based compensation plans, including without
limitation, the Company’s Employee Stock Purchase Plan.

 

--------------------------------------------------------------------------------


 

3.             Benefits upon a Change in Control Termination.  Effective as of
the Closing Date, Article III, Section 1 is hereby amended to replace the phrase
“or if you terminate your employment with the Company for any reason, including
but not limited to, Good Reason” with the phrase:

 

“or if you terminate your employment with the Company for Good Reason.”

 

4.             Benefits Upon Change in Control Termination.  Effective as of the
Closing Date,  Executive acknowledges and agrees that (i) for purposes of
Article III, Section 3 of the CIC Agreement, Executive shall have no rights to
receive the cash payment provided for therein unless Executive shall have
delivered (and not revoked) a fully effective release of claims in favor of the
Company (in the form attached hereto as Exhibit A), within the 65-day period
commencing on the Closing Date; and the cash payment shall be made in a single
lump sum on the payment date set forth in such Article III, Section 3; and
(ii) the last two sentences of Article III, Section 1(b) of the CIC Agreement
are hereby deleted and replaced with the following sentence:

 

“The continuation period under federal and state continuation laws, to the
extent applicable, will in all events begin to run from the Date of Termination
or such later commencement date as set forth in the Company’s welfare plans.”

 

5.             Plan Termination and Distribution.  Effective as of the Closing
Date, Article III of the CIC Agreement is hereby amended to insert the paragraph
below as a new Article III, Section 3 immediately following Article III,
Section 2:

 

“Plan Termination and Distribution.  Immediately after the consummation of the
transactions contemplated by the Agreement and Plan of Merger (the “Merger
Agreement”) by and among Toshiba Medical Systems Corporation, Magenta
Corporation, and the Company, the Company (including for purposes of this
paragraph any Successor) shall:

 

(a)           if Executive has remained employed by the Company until such
consummation, irrevocably terminate and liquidate the provision of this
Agreement providing for a cash payment under Article III, Section 1(a), and,
provided that Executive has executed and not revoked the release of claims in
the form attached as Exhibit A to a letter agreement amending this Agreement
dated as of April 25, 2011 prior to such payment date, make a payment to
Executive in the amount of that cash payment on the 66th day following the
Closing Date (as that term is defined in the Merger Agreement) whether or not
his employment with the Company has terminated prior to such payment date; and

 

(b)           with respect to all Company executives whose Change in Control
Agreements with the Company are being amended in the same manner as Section 3 of
this letter agreement, and remain employed by the Company until such
consummation, irrevocably terminate and liquidate that same payment provision in
all such agreements, in the same manner provided in the preceding paragraph, to
the extent such payment provisions are treated as deferred compensation that has
been deferred under a single plan, within the meaning of Treas. Reg.
Section 1.409A-1(c)(2).

 

--------------------------------------------------------------------------------


 

(c)           This Section 3 shall be construed and implemented in a manner that
complies with Treas. Reg. Section 1.409A-3(j)(4)(ix)(B).”

 

6.             Related Agreements.  Effective as of Closing Date, Article VII
Section 8 of the CIC Agreement is hereby amended to insert the following
sentence at the end of Article VII Section 8:

 

“Notwithstanding any other provision to the contrary, any severance benefits
provided under this Agreement shall be in lieu of severance benefits provided
under the employment agreement or under any other Company severance plan or
policy.”

 

7.             Compliance with IRC Section 409A.  Effective as of the Closing
Date, Article VII of the CIC Agreement is hereby amended to insert a new
Article VII, Section 12 immediately following Article VII, Section 11:

 

“12.         Compliance with IRC Section 409A.  Notwithstanding anything herein
to the contrary, (i) if at the time of Executive’s termination of employment
with the Company Executive is a “specified employee” as defined in Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the deferral
of the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code without any accelerated or additional tax) and
(ii) if any other payments of money or other benefits due to Executive hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board, that is reasonably
expected not to cause such an accelerated or additional tax. For purposes of
Section 409A of the Code, each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of the Section 409A of the
Code, and, to the extent required by Section 409A of the Code, references herein
to Executive’s “termination of employment” shall refer to Executive’s
“separation from service” (within the meaning of Section 409A) with the Company
(as defined to include any affiliates required to be taken into account for that
definition of separation from service).  To the extent any reimbursements or
in-kind benefits due to Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). “

 

8.             This letter amendment to the Executive’s CIC Agreement will not
be effective unless and until (a) Executive and the Acquirer execute a separate
agreement setting forth a retention bonus plan; and (b) the transactions
contemplated by the Merger Agreement are consummated.  Except as specifically
amended as set forth above, the CIC Agreement shall remain in full force and
effect according to its terms. Except as specifically provided herein, nothing
contained in this letter amendment is intended to affect Executive’s or the
Company’s existing or continuing rights or obligations under the CIC Agreement,
as modified hereby.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

VITAL IMAGES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ian Nemerov

 

 

 

Ian Nemerov

 

 

 

Vice President, General Counsel & Secretary

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ Michael H. Carrel

 

 

Michael H. Carrel

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE OF CLAIMS

 

(for Change in Control Payment)

 

This Agreement and Release, dated as of                         , 2011 (the
“Release”), is entered into by and between Michael H. Carrel (“Executive”) and
Vital Images Inc. or its successor (“Vital”) under the Agreement and Plan of
Merger dated April     , 2011, by and among Vital Images Inc., Toshiba Medical
Systems Corporation (the “Acquirer”) and Magenta Corporation (the “Merger
Agreement”).

 

WHEREAS, Executive is currently employed with Vital; and

 

WHEREAS, Executive became entitled to a payment (the “Change in Control
Payment”) pursuant to Article III, Section 3 of the change in control agreement
by and between Executive and Vital, dated as of May 16, 2005, and amended
April     , 2011 in connection with the signing of the Merger Agreement (as so
amended, the “CIC Agreement”) upon the consummation of the  transactions
contemplated by the Merger Agreement, subject to the requirement that Executive
execute, and not revoke, the Release with the 65-day period commencing on the
closing date of the Merger (the “Closing Date”).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Release and other good and valuable consideration, Executive and Vital
hereby agree as follows:

 

1.             Executive shall be paid the Change in Control Payment on the
66th day following the Closing Date if Executive timely executes and delivers
the Release to Vital, and Executive does not revoke this Release pursuant to
Section 4 below, within the time period provided for in Article III, Section 3
of the CIC Agreement.

 

2.             As consideration for the payments and benefits described above,
Executive releases Vital, all of its subsidiaries and parents, equityholders,
agents, representatives, administrators, trustees, attorneys, insurers,
fiduciaries, directors, officers and all employees of these (collectively
“Released Parties”), on behalf of Executive and Executive’s heirs, successors,
agents, representatives, executors and assigns, from any and all causes of
action and claims of any nature whatsoever, known or unknown, arising from
Vital’s employment of Executive, any agreement entered into between Executive
and any of the Released Parties, rights under the Released Parties’ policies and
procedures, or any other matter or event occurring prior to the date of this
Release (“Claims”), including, without limitation, claims arising under federal,
state, or local laws prohibiting employment discrimination, age discrimination,
including claims under the Age Discrimination In Employment Act of 1967, as
amended (“ADEA”), the National Labor Relations Act, the Civil Rights Act of
1991, the Americans with Disabilities Act of 1990, Title VII of the Civil Rights
Act of 1964, the Employee Retirement Income Security Act of 1974, the Family
Medical Leave Act, the Equal Pay Act, the Securities Act of 1933, the Securities
Exchange Act of 1934, the Rehabilitation Act of 1973, the Worker Adjustment and
Retraining

 

--------------------------------------------------------------------------------


 

Notification Act, the Minnesota Human Rights Act, the Minnesota Fair Labor
Standards Act, the Minnesota Payment of Wages Act and any provision of Minnesota
Statutes Chapters 177, 181 or 363A, each as amended, or any and all claims in
contract or in tort, and any claims pursuant to any federal or state wage and
hour laws; provided, that Executive does not waive or release Claims (i) with
respect to any vested right Executive may have under any employee pension or
welfare benefit plan of Vital or to continue to participate in such plans in
accordance with their terms on or after the date of this Release, (ii) any
rights to indemnification Executive may have under the CIC Agreement or Vital’s
charter and by-laws, or (iii) with respect to the right to enforce this Release
or any of the following agreements: the CIC Agreement; the employment agreement
by and between Executive and Vital dated as of January 21, 2008 and amended
April     , 2011; and the Retention Bonus Plan letter agreement between
Executive and Vital dated as of April     , 2011. Executive acknowledges that
nothing contained in this Release is to be construed as an admission by the
Released Parties that they have acted wrongfully with respect to the Executive
or that the Executive has any right against the Released Parties.

 

THIS MEANS THAT, BY SIGNING THIS RELEASE, EXECUTIVE WILL HAVE WAIVED ANY RIGHT
EXECUTIVE MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST THE RELEASED
PARTIES BASED ON ANY ACTS OR OMISSIONS OF THE RELEASED PARTIES UP TO THE DATE OF
THE SIGNING OF THIS RELEASE.  NOTWITHSTANDING THE ABOVE, NOTHING IN THIS RELEASE
SHALL PREVENT THE EXECUTIVE FROM (I) INITIATING OR CAUSING TO BE INITIATED ON
EXECUTIVE’S BEHALF ANY COMPLAINT, CHARGE, CLAIM OR PROCEEDING AGAINST VITAL
BEFORE ANY LOCAL, STATE OR FEDERAL AGENCY, COURT OR OTHER BODY CHALLENGING THE
VALIDITY OF THE WAIVER OF EXECUTIVE’S CLAIMS UNDER ADEA CONTAINED IN THIS
RELEASE (BUT NO OTHER PORTION OF SUCH WAIVER); OR (II) INITIATING OR
PARTICIPATING IN (BUT NOT BENEFITING FROM) AN INVESTIGATION OR PROCEEDING
CONDUCTED BY THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION WITH RESPECT TO ADEA.

 

3.             Executive agrees that if Executive breaches any promise made by
Executive in this Release, the Change in Control Payment will not be paid.

 

4.             Executive acknowledges that Executive has been given forty-five
(45) days from the date of receipt of this Release to consider all of the
provisions of the Release and, to the extent Executive has not used the entire
45-day period prior to executing the Release, Executive does hereby knowingly
and voluntarily waive the remainder of said 45-day period.  EXECUTIVE FURTHER
ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY
VITAL TO CONSULT AN ATTORNEY AND FULLY UNDERSTANDS THAT BY SIGNING BELOW
EXECUTIVE IS GIVING UP CERTAIN RIGHTS WHICH EXECUTIVE MAY HAVE TO SUE OR ASSERT
A CLAIM AGAINST ANY OF THE RELEASED PARTIES, AS DESCRIBED HEREIN AND THE OTHER
PROVISIONS HEREOF.  EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS NOT BEEN FORCED OR
PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE AND EXECUTIVE AGREES TO
ALL OF ITS TERMS VOLUNTARILY.

 

EXECUTIVE IS ADVISED THAT EXECUTIVE HAS FIFTEEN (15) DAYS FROM THE DATE THIS
RELEASE WAS SIGNED BY EXECUTIVE TO REVOKE (RESCIND) THIS RELEASE. To be
effective, the rescission must be in writing, and must be delivered within 15
calendar days by

 

--------------------------------------------------------------------------------


 

mail or hand delivery.  If the rescission is delivered by mail, it must be
(1) postmarked within the 15-day period, (2) properly addressed to the Director,
Human Resources and Administration of Toshiba Medical Research Institute
USA, Inc. at 2441 Michelle Drive, Tustin, CA 92780, and (3) sent by certified
mail return receipt requested.   In the event of such revocation/rescission,
Executive will not receive the Change in Control Payment.

 

5.             Executive agrees to keep the terms of this Release strictly
confidential and, except as may be required by any applicable law, agrees not to
disclose the terms or substance of this Release to any third party except any
member of his immediate family, his attorney(s), his tax advisor, his financial
planner or any executive employee of Vital who is asked to consider and execute
a similar release; provided that Executive notifies any such third party that
the terms of this Release must be kept strictly confidential.

 

6.             Executive represents and agrees that Executive has carefully read
and fully understands all of the provisions of this Release, and that Executive
is voluntarily entering into the Release.

 

EXECUTIVE IS ADVISED TO CONSULT WITH EXECUTIVE’S PRIVATE ATTORNEY BEFORE SIGNING
THIS RELEASE.

 

 

MICHAEL H. CARREL

 

 

 

 

 

 

 

 

By:

 

 

Dated:

 

 

 

 

 

 

 

 

 

VITAL IMAGES INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Dated:

 

 

--------------------------------------------------------------------------------